Exhibit 10.1 AMERICA FIRST MULTIFAMILY INVESTORS, L.P. (A Delaware Limited Partnership) Series A Preferred Units of Limited Partnership Interest SUBSCRIPTION AGREEMENT THIS SUBSCRIPTION AGREEMENT (the “Agreement”) is effective as of the date set forth on the signature page hereof (the “Effective Date”), between the undersigned subscriber (the “Subscriber”), and America First Multifamily Investors, L.P., a Delaware limited partnership (the “Partnership”). Recitals WHEREAS, the Partnership is offering for sale 10,000,000 Series A Preferred Units of Limited Partnership Interests of the Partnership (the “Series A Preferred Units”) at a price of $10.00 per unit (the “Offering”), with a minimum investment requirements of $5,000,000 (500,000 Series A Preferred Units) per subscriber, unless otherwise approved by the General Partner in its sole discretion; and WHEREAS, the Series A Preferred Units are being offered by the Partnership pursuant to a Confidential Private Placement Memorandum dated December 18, 2015 (the “Memorandum”); and WHEREAS, all capitalized terms not otherwise defined herein shall have the meanings set forth in the Memorandum.
